Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: the phrase “ direction and,” should be rewritten as - - direction, and - - .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The wording of claim 9 has several irregularities which result in the claim being rendered indefinite:
The “toner density of the developer is a set range or more” is indefinite since it is unclear how it can be both ‘a set range’ and ‘more’.
Since the ‘set range’ is undefined, that adds more confusion as to what the metes and bounds of the density is.
The claim body begins with “when a toner density… is….” and the phrase does not appear to be followed by any action that is dependent upon the amount of toner density.  It is unclear if the claim phrasing is incomplete or if the claim language is attempting to improperly set forth that the opening area of the toner drop port is mechanically adjustable in size.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onda et al. (US Pub.2007/0071507).
Regarding claim 1, Onda et al. (US Pub.2007/0071507) teach an imaging system (fig.2&10) comprising: a stirring device to stir a developer (fig.2, #7); a developer carrier that is rotatable to carry the developer stirred by the stirring device (fig.2, #3); a non-magnetic regulator to regulate a thickness of the developer carried by the developer carrier (fig.2, #5/#6; para.0057); a secondary regulator to further regulate the thickness of the developer carried by the developer carrier (fig.2, #4; para.0050); an excess developer conveyance path to convey an excess developer from the developer carrier (fig.2, between #12 and top surface of #6), the excess developer conveyance path extending from the developer carrier via a gap formed between the non-magnetic regulator and the secondary regulator (fig.2, between #6 and #4; para.0064); a toner supply path to supply a toner to the stirring device (fig.2, #1b &#8); and a merging region where the toner supply path and the excess developer conveyance path merge (fig.2, around #7 between end of #6 and #8), the merging region to control the supply of the toner from the toner supply path to the stirring device based, at least in part, on an amount of the excess developer received from the excess developer conveyance path (fig.2, amount of developer being dumped on the upper rear quadrant of #7 will block and regulate amount of new developer coming from #8).
Regarding claim 2, Onda et al. (US Pub.2007/0071507) teach an imaging system wherein the secondary regulator is disposed on the downstream side of the non-magnetic regulator in a conveyance direction of the developer around the developer carrier (fig.2, see location of #4 relative to #5/#6 and rotation arrow).
Regarding claim 5, Onda et al. (US Pub.2007/0071507) teach an imaging system wherein the non-magnetic regulator is spaced apart from the developer carrier by a first gap (fig.2, #G2), and the secondary regulator is spaced apart from the developer carrier by a second gap (fig.2, #G1) which is smaller than the first gap (para.0050).
Regarding claim 6, Onda et al. (US Pub.2007/0071507) teach an imaging system wherein the second gap is approximately 0.6 mm or less (para.0060).
Regarding claim 12, Onda et al. (US Pub.2007/0071507) teach an imaging system wherein the developer carrier has a plurality of magnetic poles for carrying the developer (fig.2, see #N1-3 and #S1-4), and the merging region is adjacent at least one of the plurality of magnetic poles, to adsorb the excess developer at the merging region (fig.2, merging region is approximately on unlabeled line above #7 and #8, and this area can be considered to be adjacent #S3, which is a pickup pole).
Regarding claim 13, Onda et al. (US Pub.2007/0071507) teach an imaging system wherein the developer carrier includes a rotatable developing sleeve which forms a surface layer of the developer carrier (fig.2, #32) and a magnet roller which is disposed inside the developing sleeve (fig.2, #31), wherein the magnet roller includes the plurality of magnetic poles arranged in the circumferential direction of the developer carrier (fig.2, see #N1-3 and #S1-4 in #31), the magnetic poles of the developer carrier to adsorb at least a part of the developer in the merging region (fig.2, merging region is approximately on unlabeled line above #7 and #8, and this area can be considered to be adjacent #S3, which is a pickup pole).
Regarding claim 14, Onda et al. (US Pub.2007/0071507) teach a developing device (fig.2) comprising: a stirring device to stir a developer (fig.2, #7); a toner supply path to supply a toner to the developer stirred by the stirring device (fig.2, #1b); a rotatable developer carrier to carry the developer stirred received from the stirring device along a circumferential path to a developing region adjacent an image carrier (fig.2, #3); a non-magnetic regulator located along the circumferential path to regulate a thickness of the developer carried by the developer carrier (fig.2, #5/#6; para.0057); a secondary regulator located between the non-magnetic regulator and the developing region along the circumferential path to further regulate the thickness of the developer carried by the developer carrier (fig.2, #4; para.0050); an excess developer conveyance path that extends between the non-magnetic regulator and the secondary regulator (fig.2, between #12 and top surface of #6), to convey an amount of excess developer away from the developer carrier (para.0064); and a merging region located adjacent the stirring device where the toner supply path and the excess developer conveyance path merge (fig.2, around #7 between end of #6 and #8), the merging region to control the supply of the toner from the toner supply path to the stirring device based, at least in part, on the excess developer conveyed via the excess developer conveyance path (fig.2, amount of developer being dumped on the upper rear quadrant of #7 will block and regulate amount of new developer coming from #8).
Regarding claim 15, Onda et al. (US Pub.2007/0071507) teach a developing device wherein the toner supply path comprises a toner drop port (fig.2, #1b) at the merging region to direct the toner to the stirring device (fig.2, #1b is at the merge point between #8 and the upper right quadrant of #7), and wherein the toner drop port has an opening area that is less than a smallest cross-sectional area of the excess developer conveyance path (fig.2, #1b is smaller than gap area around indicator #12a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Onda et al. (US Pub.2007/0071507) in view of Hoshika et al. (US 4,916,492).
Onda et al. (US Pub.2007/0071507) teach all of the limitations of claim 1, upon which claims 3 and 4 depend.
However, Onda et al. (US Pub.2007/0071507) is silent as to the composition of the secondary regulator.
Regarding claim 3, Hoshika et al. (US 4,916,492) teach an imaging system with a magnetic brush developer carrier (fig.14, #22), a non-magnetic regulator (fig.14, #26) and a secondary regulator (fig.14, #24/#24a), wherein the secondary regulator is magnetic (col.24, ln.50-57).
Regarding claim 4, Hoshika et al. (US 4,916,492) teach an imaging system wherein the secondary regulator comprises a non-magnetic member (fig.14, #24) bonded with a magnetic member (fig.14, #24a).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the secondary regulator of Onda et al. (US Pub.2007/0071507) by using the bonded magnetic regulator of Hoshika et al. (US 4,916,492) because the two are disclosed as being known variants (see fig.7&15 vs. fig.13&14) and using the magnetic member further helps stabilize the amount of developer going through the secondary regulator gap and avoids non-uniform thickness due to unavoidable manufacturing errors (col.24, ln.50-57 & col.22, ln.39-52).

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Onda et al. (US Pub.2007/0071507) in view of Hamakawa et al. (JP Pub.03-089273).
Onda et al. (US Pub.2007/0071507) teach all of the limitations of claim 1, upon which claim 7 depends. 
However, Onda et al. (US Pub.2007/0071507) fail to teach the toner drop port located between the merging region and the stirring device and located above the stirring device.
Regarding claim 7, Hamakawa et al. (JP Pub.03-089273) teach an imaging system with a developing device comprising a developer carrier (fig.3(a), #3), a first regulator (fig.3(a), #4) guiding developer back to the stirring member (fig.3(a), #6), a secondary regulator (fig.3(a), #9), an excess developer conveyance path to convey an excess developer from the developer carrier, the excess developer conveyance path extending from the developer carrier via a gap formed between the first regulator and the secondary regulator (fig.3(a)&1, along #4 between #8), a toner supply path to supply a toner to the stirring device (fig.3(a)&1, #5); and a merging region where the toner supply path and the excess developer conveyance path merge (fig.1 and 3(a), where supplied developer drops from #10 and merges with excess developer on #4), the merging region to control the supply of the toner from the toner supply path to the stirring device based (fig.1, both get mixed and merged on #4 shifted by #8); wherein the toner supply path is provided with a toner drop port which is located between the merging region and the stirring device (fig.3(a), drop-off end of #4 between merge region of #5/#4 and #6) and located above the stirring device (fig.3(a), above #6).
Regarding claim 8, Hamakawa et al. (JP Pub.03-089273) teach an imaging system wherein the toner drop port has an opening area that is less than a cross-sectional area of the excess developer conveyance path (fig.1 & 3(a), path has full width of #4 while drop portion has width from left-hand #8 to far right side, thus smaller).
Regarding claim 10, Hamakawa et al. (JP Pub.03-089273) teach an imaging system wherein the stirring device extends in an axial direction and, the toner drop port is disposed above an end portion of the stirring device in the axial direction.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the merging portion of Onda et al. (US Pub.2007/0071507) by putting it above the conveyance path as in Hamakawa et al. (JP Pub.03-089273) in order to mix the supplied developer with the recovered developer before being dropped on the stirring member (translation p.1, ln.16-41).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “excess developer conveyance path is provided with an overflow port which is disposed between the developer carrier and the merging region along the excess developer conveyance path” in combination with all of the remaining claim elements as set forth in claim 11.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamezaki et al. (JP Pub.63-271487) teaches a developin device with an excess developer conveyance path and a merge point with the toner supply path above the stirring member; however, it fails to teach specifics about the magnetization of the plate.
Park (US Pub.2012/0039638) teaches a secondary regulator wherein the regulator is a magnetic member bonded to a non-magnetic member.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
5/16/2022